DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.
Information Disclosure Statement
This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 03/17/2021.
Information disclosed and list on PTO 1449 was considered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-11, 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (U.S. 10,437,518) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claim 1, Park et al. disclose a method of operating a controller of a memory system and that controls a semiconductor memory device including a plurality of memory blocks (Figure 5), the method comprising: 
	sensing a power-on state of the memory system (Figure 5, S520); and 
	performing an erased block scan operation on the plurality of memory blocks using a scan read voltage, based on sensing that the memory system is in the power-on state (Column 7, lines 25-67, Column 8, lines 1-14), 
	wherein each of memory cells in the plurality of memory blocks stores at least two bits of data (Column 7, lines 50-55), and 
	wherein the scan read voltage enables an erase state and a program state of the memory cells to be distinguished from each other (Column 7, lines 50-67, Column 8, lines 1-50).  
	Regarding claim 2, Park et al. disclose wherein performing the erased block scan operation on the plurality of memory blocks using the scan read voltage comprises: selecting a memory block on which the erased block scan operation has not been performed from among the plurality of memory blocks; controlling the semiconductor memory device so that a single-level cell (SLC) read operation is performed on the selected memory block using the scan read voltage; and updating a block state of the selected memory block based on a result of the SLC read operation (Column7, lines 4-67, Column 8, lines 1-15).  
	Regarding claim 3, Park et al. disclose  wherein controlling the semiconductor memory device so that the SLC read operation is performed on the selected memory block using the scan read voltage comprises: controlling the semiconductor memory device so that pieces of data stored in a plurality of pages in the selected memory block are sequentially read using the scan read voltage; and analyzing the read data (Column 6, lines 4-65).  
	Regarding claim 4, Park et al. disclose further comprising: determining the selected memory block to be a programmed block in response to a result of the analyzing indicating that all pages in the selected memory block are programmed pages (Figure 5, Column 6, lines 4-67).  
	Regarding claim 5, Park et al. disclose further comprising: determining the selected memory block to be an erased block in response to a result of the analyzing indicating that all pages in the selected memory block are erased pages (Column 7, lines 4-50).  
	Regarding claim 6, Park et al. disclose further comprising: determining the selected block to be an open block in response to a result of the analyzing indicating that both a programmed page and an erased page are included in the selected memory block (Column 7, lines 15-35).  
	Regarding claim 7, Park et al. disclose a method of operating a semiconductor memory device including a plurality of memory blocks, each of which includes a plurality of memory cells, each storing at least two bits of data (Figure 3), the method (Figure 5)comprising: 
	receiving a read command from a controller; checking a type of the received read command; and performing a data read operation on a page corresponding to the read command by selectively using a scan read voltage or a normal read voltage set based on the type of the read command (Column 5, lines 64-67, Column 6, lines 1-49).  
	Regarding claim 8, Park et al. disclose further comprising: transferring the read data to the controller (Column 6, lines 50-67).  
	Regarding claim 9, Park et al. disclose wherein performing the data read operation on the page corresponding to the read command by selectively using the scan read voltage or the normal read voltage set based on the type of the read command comprises: reading data from a page corresponding to the read command using the scan read voltage in response to a determination indicating that the type of the read command is a single-level cell (SLC) read command (Column 7, lines 43-67, Column 8, lines 1-61) .  
	Regarding claim 10, Park et al. disclose wherein the scan read voltage enables an erase state and at least one program state of the memory cells to be distinguished from each other (Column 7, lines 50-57).  
	Regarding claim 11, Park et al. disclose wherein performing the data read operation on the page corresponding to the read command by selectively using the scan read voltage or the normal read voltage set based on the type of the read command comprises: reading data from a page corresponding to the read command using the normal read voltage set in response to a determination indicating that the type of the read command is a normal read command (Figure 5, S540).  
	Regarding claim 14, Park et al. disclose a memory system (Figure 1), comprising: 
	a semiconductor memory device including a plurality of memory blocks (Figure 3, 110), each of which includes a plurality of memory cells, each storing at least two bits of data (Figure 6); and 
	a controller (Figure 1, 200) configured to control an operation of the semiconductor memory device, wherein the controller controls the semiconductor memory device so that, in response to sensing of a power-on state of the memory system, an erased block scan operation is performed on the plurality of memory blocks by using a scan read voltage that enables (Figure 5, S530, Column 7, lines 35-50) an erase state and a program state of each of the memory cells to be distinguished from each other (Figure 5, Column 7, lines 15-30).  
	Regarding claim 15, Park et al. disclose wherein the controller controls the semiconductor memory device so that the erased block scan operation is performed by transferring a single-level cell (SLC) read command, which is different than a normal read command, to the semiconductor memory device (ABSTRACT).  
	Regarding claim 16, Park et al. disclose wherein the controller selects a memory block on which the erased block scan operation has not been performed from among the plurality of memory blocks, sequentially generates a plurality of SLC read commands corresponding to a plurality of pages in the selected memory block, and transfers the SLC read commands to the semiconductor memory device (Column 8 lines 51-67, Column 9, lines 1-18).  
	Regarding claim 17, Park et al. disclose wherein the controller updates a block state of the selected memory block based on read data received in response to the plurality of SLC read commands for the selected memory block (ABSTRACT).  
	Regarding claim 18, Park et al. disclose wherein, in response to the SLC read command, the semiconductor memory device reads data from a page corresponding to the SLC read command using the scan read voltage (ABSTRACT).  

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having  wherein: each of the plurality of memory cells stores two bits of data, and the normal read voltage set is at least one of a first read voltage set for reading least significant bit (LSB) page data stored in the selected page and a second read voltage set for reading most significant bit (MSB) page data stored in the selected page.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/Primary Examiner, Art Unit 2827